Citation Nr: 1454147	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-22 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The May 2011 rating decision denied service connection for bilateral hearing loss and tinnitus.  In July 2011, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in June 2012, and the Veteran filed a Substantive Appeal (VA Form 9) in August 2012.

In April 2012, the Veteran testified at a hearing before a Decision Review Officer.  In April 2014, the Veteran testified before the undersigned at a video conference hearing.  Copies of the transcripts of both hearings have been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the April 2014 hearing transcript is potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.
 
The issue(s) of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has tinnitus that was incurred in service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Pertinent regulations also provide that service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran contends that his tinnitus is due to in-service noise exposure.

In the present case, the Veteran has a current diagnosis of tinnitus as evidenced on March 2011 VA examination.  

The Board also finds that there is evidence of in-service noise exposure.  Service personnel records reveal that the Veteran's military occupational specialty (MOS) was that of a cook, but that he had been assigned to a field artillery unit.  The Veteran alleges that although his MOS had been that of a cook, he had still undergone training with artillery weapons in preparation for deployment to Vietnam.  Specifically, he states that he had 7 months training with firing large artillery weapons such as a 155 millimeter Howitzer, as well as automatic weapons, machine guns, and grenade launchers.  He indicates that no hearing protection had been worn.  He also reports that although he was a cook, he still had to be trained to operate weapons in case he had to replace killed or wounded soldiers in battle.  Because the Veteran's reports of noise exposure are consistent with the conditions and circumstances of serving in a field artillery unit, the Board concedes the occurrence of the in-service noise exposure.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence indicates that the Veteran's tinnitus had its onset in service.  The Veteran has asserted that he has experienced ongoing tinnitus since service.  During his April 2014 hearing, he reported that during service, he would frequently experience ringing in his ears for a couple of days or more after his weapons training sessions.  He maintained that he had continuously experienced ringing in his years since discharge from service.  He explained that he had not reported tinnitus for many years because he had just thought that he was hearing crickets all the time.  A lay person is competent to report tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  The Board acknowledges that the March 2011 VA examiner found that the Veteran's tinnitus was not related to service, in part, because the Veteran had only reported having tinnitus for 20 years.  However, the Veteran has explained that he had not made any complaints of tinnitus because he had thought that he was just hearing crickets for many years.  As the Veteran has provided a plausible explanation for the lack of tinnitus complaints after service, the Board resolves reasonable doubt in favor of the Veteran and accepts his competent reports of ongoing symptoms since service as credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service.   

There is competent and credible evidence with regard to whether there is a nexus, which consists of the Veteran's reports of a continuity of symptomatology and the onset of tinnitus during service.  Therefore, considering the Veteran's credible assertions of continuous symptomatology of tinnitus since service, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. 5107(b) (West 2002);  38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for tinnitus is granted.  






REMAND

Although the Board regrets the additional delay, after a review of the record, further development is needed prior to disposition of the claim for service connection for bilateral hearing loss.  

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  

In this case, at the Veteran's April 1964 pre-enlistment examination, the Veteran's hearing was found to be normal.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
---
-5 (0)
LEFT
5 (20)
-5 (5)
-5 (5)
---
5 (10)

On separation examination in July 1966, the Veteran's hearing was again found to be normal on examination.  The Veteran also denied any hearing loss on his report of medical history.  However, there was a slight upward shift in his audiometric findings since his enlistment examination.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
---
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
---
0 (5)

At a March 2011 VA audiological examination, the Veteran reported a history of military noise exposure to gun fire while he was being trained to fire M-14 rifles and Howitzer guns.  The Veteran denied being provided with hearing protection during service.  He also denied having any loud noise exposure outside of military service.  He stated that after service, he had worked as a cook on a military base for 35 years until retirement.    

Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
40
50
LEFT
25
35
45
45
50

After review of the claims file and examination, the examiner diagnosed the Veteran with mild to moderate bilateral sensorineural hearing loss.  She opined that it was less likely than not that the Veteran's hearing loss was related to his assigned position to an artillery unit while in the military.  She noted that the Veteran had explained that he had not served "on the ground" in Vietnam and that he had undergone basic and advanced training to shoot guns and work as a cook.  She explained that the Veteran's experience in service had not been one of 8 hours or more of high intensity sounds that may result in acoustic trauma.  She also noted that he had only had difficulty hearing for 20 years, which was 20 years after discharge from service.  She indicated that any acoustic noise trauma that would have resulted in hearing loss between 1966 to 1970 would have resulted in hearing loss much sooner than 20 years after 1970.  The examiner instead explained that she believed the Veteran's hearing loss was a result of aging, work environment during the last 15 to 20 years, medications, and genetic predisposition.    

In this case, the Veteran's enlistment and separation examinations are dated prior to November 1, 1967, and the audiometric findings were reflected in ASA standards.  Although the Board has converted the audiometric findings to ISO-ANSI standards in parentheses above, it is unclear what standard was used by the March 2011 VA examiner when she rendered her opinion.  Indeed, the March 2011 VA examiner did not address the shift in audiometric findings between enlistment and separation in rendering her opinion.  The Board notes that service connection is not precluded for hearing loss that first met the requirements of 38 C.F.R. § 3.385 after service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Therefore, the Board finds that on remand, a medical opinion that converts any ASA test results to ISO-ANSI standards will be necessary and helpful in determining whether the Veteran's bilateral hearing loss is related to his period of service.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B.     

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the March 2011 VA audiological examination for an addendum opinion, if available, to obtain clarification as to the audiometric results from the Veteran's April 1964 enlistment examination and July 1966 separation examination and whether those results are recorded in American Standards Association (ASA) standards or International Standards Organization-American National Standards Institute (ISO-ANSI) standards.  The examiner should note that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO)-American National Standards Institute (ANSI).    

If the examiner determines that the results are reflected in ASA standards, those numeric results must be converted to ISO-ANSI standards.  If conversion is necessary, the examiner is requested to review all pertinent records associated with the claims file and determine:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current bilateral hearing loss is etiologically related to his conceded in-service noise exposure?    

The examiner should explain the medical basis for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  The examiner is advised that the Board has conceded that the Veteran had in-service noise exposure.  In rendering her opinion, the examiner should consider the Veteran's and Veteran's wife's lay statements with regard to onset and continuity of symptomatology of the Veteran's disability, including their testimony at the April 2014 hearing.  The examiner should also address any shifts in audiometric findings between enlistment and separation.   

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

2.  After the development requested above has been completed, re-adjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


